Exhibit 10.1

 

RETIREMENT AND CONSULTING
AGREEMENT AND GENERAL RELEASE

 

THIS RETIREMENT AND CONSULTING AGREEMENT AND GENERAL RELEASE (the “Agreement”)
is made and entered into as of this 2nd day of May, 2013, by and between Spirit
Aerosystems, Inc. (the “Company”), Spirit Aerosystems Holdings, Inc., the parent
of the Company (the “Parent”), and Jeffrey L. Turner (the “Executive”).

 

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

1.                                      Retirement.  Effective April 6, 2013,
the Executive has resigned from his position as President and Chief Executive
Officer of the Company and of the Parent, from all other positions he holds as
an officer or director of the Company or any of its subsidiaries or as an
officer of the Parent, and from his position on the Government Security
Committee of the Parent’s Board of Directors (the “Board”); provided, however,
that the Executive shall continue to serve as a member of the Board.  The
foregoing notwithstanding, the Executive’s continued service as a Board member
shall not be guaranteed during the Consulting Term (as defined below) and shall
be continued at the discretion of the Parent’s full Board, the Company’s new
Chief Executive Officer (the “CEO”) and the stockholders of the Parent. 
Effective as of the close of business on June 30, 2013 (the “Retirement Date”),
the Executive, the Company, and the Parent each agree that the Executive’s
employment with the Company will terminate by virtue of his retirement.  From
April 6, 2013 through the Retirement Date, the Executive shall perform only
those services as directed by the Company’s CEO and/or the Board.  The Executive
further agrees that he will not hereafter seek reinstatement, recall or
re-employment with the Company, the Parent or any of their respective
subsidiaries or affiliates.

 

2.                                      Payments.

 

(a)                                 Consulting Services.  For a period of two
(2) years following the Retirement Date (the “Consulting Term”), the Executive
agrees that he shall provide consulting and transition services to the Company
and its CEO at such times as mutually agreed to by the CEO and the Executive. 
On or prior to the expiration of the Consulting Term, the CEO may elect to renew
or extend the Executive’s consulting engagement subject to such terms as may be
mutually agreed to by the Executive and the CEO.  It is the expectation of the
Company and the Executive that the level of bona fide services the Executive
will perform after the Retirement Date will permanently decrease to no more than
twenty percent (20%) of the average level of bona fide services performed by the
Executive on behalf of the Company, the Parent and their subsidiaries or
affiliates over the immediately preceding thirty-six (36) month period and, as
such, the Executive shall experience a “separation from service” as defined
under Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder on the Retirement Date.

 

In consideration for the Executive’s consulting services and in consideration of
both (i) the release of all claims described below in Paragraph 3 (including the
reaffirmation thereof through the Retirement Date) and (ii) the Protective
Agreement described in Paragraph 7, the

 

--------------------------------------------------------------------------------


 

Company agrees to compensate the Executive at an annual rate equal to Three
Hundred Thirty-Five Thousand Dollars ($335,000) per year (the “Consulting Fees”)
during the Consulting Term, and to provide the Executive with the other benefits
and payments described in Paragraphs 2(b) through 2(e) hereof.  The first
installment of the Consulting Fees shall be paid to the Executive on January 1,
2014 and the initial payment of such fees shall be an amount equal to $167,500
(i.e., six months of Consulting Fees).  Thereafter, the Consulting Fees shall be
payable in substantially equal installments in accordance with the Company’s
payroll policies for executive level positions from time to time in effect
during the remainder of the Consulting Term.  The foregoing notwithstanding, the
Consulting Term shall earlier terminate upon the Executive’s death.  Upon the
expiration of the Consulting Term as the result of the Executive’s death, the
Company shall have no further payment obligations hereunder except for
Consulting Fees which are earned through the date of the Executive’s death.  The
Company and the Executive acknowledge and agree that the payments made in this
Paragraph 2(a) are “wages” for purposes of FICA, FUTA and income tax withholding
and such taxes, if not previously withheld, shall be withheld from the payments
made hereunder.  One thousand dollars ($1,000.00) of such payments shall be
specifically in consideration of the release of any claim under the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), and as described
in Paragraph 3 hereof, and the Executive agrees that such consideration is in
addition to anything of value to which he is already entitled.

 

(b)                                 Office Space.  The Company agrees that
during the Consulting Term, it shall provide the Executive with office space and
reasonable administrative support to assist him in the performance of his
consulting services hereunder; provided, that the Executive acknowledges that
such office space will not be at the Company’s offices or facilities.

 

(c)                                  LTIP Awards.

 

(i)                                     The Executive shall receive an annual
award for 2013 of $1,540,000 of restricted stock under the Spirit Aerosystems
Holdings, Inc. Amended and Restated Long-Term Incentive Plan (the “LTIP”).  Such
annual award will be granted at the time and on the terms that the Parent grants
annual LTIP awards to the Company’s other executives.

 

(ii)                                  During the Consulting Term and the
Non-Competition Period (as defined in Paragraph 7 hereof), the Executive shall
continue to vest in the awards previously granted to him under the LTIP and as
set forth on Exhibit A, which is attached hereto and deemed to be a part of this
Agreement (the “Unvested Awards”).

 

(d)                                 STIP Awards.  The Executive’s 2012 award
under the Parent’s Short Term Incentive Plan (the “STIP”), granted on
February 22, 2013 and consisting of 10,962 shares of restricted stock, shall
become fully vested on the Retirement Date.  In addition, the Executive shall be
entitled to fifty percent (50%) of any STIP award based upon 2013 performance to
which he would have been entitled based on the performance metrics established
under the STIP for 2013 had he remained employed by the Company through
December 31, 2013, which award, if any, shall be made one hundred percent (100%)
in cash at the time such awards are otherwise generally made to the Company’s
executive officers.

 

2

--------------------------------------------------------------------------------


 

(e)                                  Board Fees.  If, during the Consulting
Term, the Executive is compensated for his services on the Board in an amount
less than One Hundred Sixty Five Thousand Dollars ($165,000) per year (the
“Director Fees), whether in the form of cash or equity, the annual Consulting
Fees shall be increased to an amount such that the total annual Consulting Fees
and Director Fees shall not be less than $500,000 in the aggregate.

 

(f)                                   SERP.  The Company and the Executive
acknowledge and agree that the Executive has a balance of 228,675 phantom units
under the Parent’s Supplemental Executive Retirement Plan (the “SERP”), and he
shall be entitled to the payment of such benefit following the Retirement Date
in accordance with the terms of the SERP.  The Company and the Parent agree that
such benefit will be paid to the Executive in cash, and not in shares of the
Parent’s common stock.

 

(g)                                  Other Continuing Rights.  The Company shall
continue to pay the Executive his base salary at his annual salary rate
currently in effect through the Retirement Date.  The Executive agrees that,
except for his accrued base salary earned through the Retirement Date, the
awards under the STIP and the LTIP as identified above and his account balance
with the SERP, he has been paid all other compensation due to him, including but
not limited to all salary, bonuses, deferred compensation, incentives and all
other compensation of any nature whatsoever.  Except as set forth above, no
other sums (contingent or otherwise) shall be paid to the Executive in respect
of his employment by the Company or the Parent, and any such sums (whether or
not owed) are hereby expressly waived by the Executive.  The foregoing
notwithstanding, following the Retirement Date, the Executive (i) may elect to
continue his health insurance coverage, as mandated by COBRA, which may continue
to the extent required by applicable law, (ii) shall be entitled to receive his
account balance and accrued benefit, as applicable, under the Parent’s
Retirement and Savings Plan and its Pension Value Plan in accordance with the
terms of such plans, (iii) shall be entitled to participate in the Parent’s
retiree medical insurance plan, subject to the terms of such plan, and
(iv) shall be entitled to reimbursement for reasonable business expenses
incurred in performing the consulting services in accordance with the Company’s
expense reimbursement policies.  In addition, during the Consulting Term,
subject to and in the sole discretion of the CEO, and subject to aircraft
availability, the Company shall permit the Executive to use the Company’s
privately owned aircraft in connection with the performance of the consulting
services hereunder.

 

(h)                                 Continuing Entitlement.  The Executive
acknowledges that his continuing entitlement to payments and/or vesting under
this Paragraph 2 shall be conditioned upon his continuing compliance with
Paragraphs 4, 5, 6, 7, 10(a) and 15 of the Agreement and any material violation
of Paragraphs 4, 5, 6, 7, 10(a) or 15 by the Executive shall terminate the
Company’s obligation to continue to make payments (or to continue vesting of
awards) in accordance with this Paragraph 2.

 

3.                                      General Release.  As a material
inducement to the Company and the Parent to enter into this Agreement and in
consideration of the payments to be made by the Company and the Parent to the
Executive in accordance with Paragraph 2 above, the Executive, on behalf of
himself, his representatives, agents, estate, heirs, successors and assigns, and
with full understanding of the contents and legal effect of this Agreement and
having the right and opportunity to consult with his counsel, releases and
discharges the Company, the Parent, and

 

3

--------------------------------------------------------------------------------


 

their respective shareholders, officers, directors, supervisors, members,
managers, employees, agents, representatives, attorneys, insurers, parent
companies, divisions, subsidiaries, affiliates and all employee benefit plans
sponsored or contributed to by the Company or the Parent (including any
fiduciaries thereof), and all related entities of any kind or nature, and its
and their predecessors, successors, heirs, executors, administrators, and
assigns (collectively, the “Released Parties”) from any and all claims, actions,
causes of action, grievances, suits, charges, or complaints of any kind or
nature whatsoever, that he ever had or now has (through the date of this
Agreement and, upon its reaffirmation, through the Retirement Date), whether
fixed or contingent, liquidated or unliquidated, known or unknown, suspected or
unsuspected, and whether arising in tort, contract, statute, or equity, before
any federal, state, local, or private court, agency, arbitrator, mediator, or
other entity, regardless of the relief or remedy; provided, however, and subject
to Paragraph 4 below, the Agreement is not intended to and does not limit the
Executive’s right to file a charge or participate in an investigative proceeding
of the EEOC or another governmental agency.  Without limiting the generality of
the foregoing, it being the intention of the parties to make this release as
broad and as general as the law permits, this release specifically includes, but
is not limited to, and is intended to explicitly release, any claims under that
certain Employment Agreement between the Executive and Mid-Western Aircraft
Systems, Inc., dated June 16, 2005, as subsequently amended effective
December 31, 2008 (the “Employment Agreement”); any and all subject matter and
claims arising from any alleged violation by the Released Parties under the
ADEA; the Fair Labor Standards Act; Title VII of the Civil Rights Act of 1964,
as amended; the Civil Rights Act of 1866, as amended by the Civil Rights Act of
1991 (42 U.S.C. § 1981); the Rehabilitation Act of 1973, as amended; the
Employee Retirement Income Security Act of 1974, as amended (whether such
subject matter or claims are brought on an individual basis, a class
representative basis, or otherwise on behalf of an employee benefit plan or
trust); the Kansas Act Against Discrimination, the Kansas Age Discrimination in
Employment Act, the Kansas wage payment statutes, and other similar state or
local laws; the Americans with Disabilities Act; the Family and Medical Leave
Act; the Genetic Information Nondiscrimination Act of 2008; the Worker
Adjustment and Retraining Notification Act; the Equal Pay Act; Executive Order
11246; Executive Order 11141; and any other statutory claim, tort claim,
employment or other contract or implied contract claim, or common law claim for
wrongful discharge, breach of an implied covenant of good faith and fair
dealing, defamation, invasion of privacy, or any other claim, arising out of or
involving his employment with the Company, the termination of his employment
with the Company, or involving any other matter, including but not limited to
the continuing effects of his employment with the Company or termination of
employment with the Company.  The Executive further acknowledges that he is
aware that statutes exist that render null and void releases and discharges of
any claims, rights, demands, liabilities, action and causes of action which are
unknown to the releasing or discharging party at the time of execution of the
release and discharge.  The Executive hereby expressly waives, surrenders and
agrees to forego any protection to which he would otherwise be entitled by
virtue of the existence of any such statute in any jurisdiction including, but
not limited to, the State of Kansas.  The foregoing notwithstanding, the Company
and the Parent hereby acknowledge and agree that the foregoing release shall not
apply with respect to the Executive’s right (i) to enforce the terms of this
Agreement and (ii) to the maximum extent permitted by law, to indemnification as
an officer and director of the Company and the Parent in accordance with the
Company’s and the Parent’s certificate of incorporation and by-laws and the
terms of any indemnification agreement with the Parent and/or the Company to
which the

 

4

--------------------------------------------------------------------------------


 

Executive is a party as of the date hereof, and to continued coverage under the
Company’s and its Parent’s Directors and Officers liability insurance policies
as in effect from time to time.

 

4.                                      Covenant Not to Sue.  The Executive, for
himself, his heirs, executors, administrators, successors and assigns agrees not
to bring, file, claim, sue or cause, assist, or permit to be brought, filed, or
claimed any action, cause of action, or proceeding regarding or in any way
related to any of the claims described in Paragraph 3 above, and further agrees
that this Agreement will constitute and may be pleaded as, a bar to any such
claim, action, cause of action or proceeding.  If the Executive files a charge
or participates in an investigative proceeding of the EEOC or another
governmental agency, or is otherwise made a party to any proceedings described
in Paragraph 3 above, the Executive will not seek and will not accept any
personal equitable or monetary relief in connection with such charge or
investigative or other proceeding.

 

5.                                      Indemnification.  The Executive will
fully indemnify the Released Parties and their shareholders, members, managers,
officers, directors, employees and independent contractors against and will hold
the Released Parties and their shareholders, members, managers, officers,
directors, employees and independent contractors harmless from any and all
claims, costs, damages, demands, expenses (including reasonable attorneys’
fees), judgments, losses or other liabilities of any kind or nature whatsoever
arising from the willful conduct of the Executive hereunder, including any
material breach or willful failure to comply with any or all of the provisions
of this Agreement.

 

6.                                      No Disparaging, Untrue Or Misleading
Statements.  The Executive represents that he has not made, and agrees that he
will not make, to any third party any disparaging, untrue, or misleading written
or oral statements about or relating to the Released Parties or their products
or services (or about or relating to any officer, director, agent, employee, or
other person acting on the Released Parties’ behalf).  The Company agrees to use
reasonable efforts to ensure that its “named executive officers”, as such term
is defined under Item 402 of Regulation S-K promulgated by the Securities and
Exchange Commission, and its Board members do not make to any third party any
disparaging, untrue, or misleading written or oral statements about or relating
to the Executive; provided, however, that the foregoing provision shall not be
effective with respect to any information required to be disclosed by the
Company’s named executive officers or Board members by the order of a court or
administrative agency, subpoena, or other legal or administrative demand.

 

7.                                      Protective Agreement.

 

(a)                                 Acknowledgements.  The Executive
acknowledges and agrees that (i) during his employment with the Company, because
of the nature of his responsibilities and the resources provided by the Company
and the Parent, he acquired and/or developed, and, during the Consulting Term,
he will continue to acquire and develop, valuable and confidential skills,
information, trade secrets, and relationships with respect to the Business (as
hereinafter defined) of the Company and the Parent; (ii) he developed on the
Company’s and the Parent’s behalf a personal relationship with various persons,
including but not limited to representatives of customers and suppliers, where
he may have been a principal or its only contact with such persons, and as a
consequence, occupied a position of trust and confidence to the Company and the
Parent; (iii) the Business involves the manufacturing, marketing, and sale of
the Company’s

 

5

--------------------------------------------------------------------------------


 

and the Parent’s products and services to customers throughout the world, the
Company’s and the Parent’s competitors, both in the United States and
internationally, consist of both domestic and international businesses, and the
services performed (and to be performed during the Consulting Term) by the
Executive involved aspects of the Company’s and the Parent’s domestic and
international business; and (iv) it would have been impossible or impractical
for the Executive to perform his duties (and it will be impossible for him to
continue to perform his duties during the Consulting Term) without access to the
Company’s and the Parent’s confidential and proprietary information and contact
with persons who are valuable to the Company’s and the Parent’s Business and
goodwill.  For purposes of this Paragraph 7, “Business” shall mean the
manufacture, fabrication, maintenance, repair, overhaul, and modification of
aerostructures and aircraft components that compete with the Company or the
Parent, and the marketing and selling of the Company’s and the Parent’s products
and services to customers throughout the world (together with any other
businesses in which the Company or the Parent may in the future engage, by
acquisition or otherwise, during the Consulting Term).

 

(b)                                 Reasonableness.  In view of the foregoing
and in consideration of the remuneration paid and to be paid to the Executive,
the Executive agrees that it is reasonable and necessary for the protection of
the Company’s and the Parent’s Business and goodwill that the Executive
undertake the covenants in this Paragraph 7 regarding his conduct subsequent to
his employment by the Company, and acknowledges the Company and the Parent will
suffer irreparable injury if the Executive engages in any conduct prohibited by
this Paragraph 7.

 

(c)                                  Non-Compete.  During his employment, the
Consulting Term, and for a period of two (2) years following the end of the
Consulting Term (such period of employment, the Consulting Term and two (2) year
period following the Consulting Term to be referred to herein as the
“Non-Competition Period”), neither the Executive nor any individual,
corporation, partnership, limited liability company, trust, estate, joint
venture, or other organization or association (“Person”) with the Executive’s
assistance nor any Person in which the Executive directly or indirectly has any
interest of any kind (without limitation) will, anywhere in the world, directly
or indirectly own, manage, operate, control, be employed by, serve as an officer
or director of, solicit sales for, invest in, participate in, advise, consult
with, or be connected with the ownership, management, operation, or control of
any business that is engaged, in whole or in part, in the Business, except for
the Company’s or the Parent’s exclusive benefit.  Further, during the
Non-Competition Period, the Executive will not act as a consultant, advisor,
officer, manager, director, owner or employee of any of the Company’s or its
Parent’s significant customers or suppliers, except in his capacity as a member
of the Board or service provider of the Company.  The Executive will not be
deemed to have breached the provisions of this Paragraph 7 solely by holding,
directly or indirectly, not greater than 2% of the outstanding securities of a
company listed on a national securities exchange.  Further and notwithstanding
the foregoing, the Executive shall be permitted to serve as an advisor, investor
or owner of a business or businesses (the “Permitted Activity”) owned by an
immediate family member or members of the Executive, so long as (i) the
Permitted Activity does not otherwise engage in the Business, (ii) an immediate
family member of the Executive, either individually or with the Executive, owns
a majority interest in the business or businesses, (iii) the Executive does not
otherwise breach the terms of Paragraphs 7(d) and (e) of this Agreement in
performing the Permitted Activity and (iv) the Executive agrees to follow the
Company Conflict of Interest and

 

6

--------------------------------------------------------------------------------


 

related party transaction policies.  The Executive further agrees that as soon
as practicable after the closing of an acquisition by his immediate family
member or members of a business which will be subject to the Permitted Activity,
he will provide written notice thereof to the Company.

 

(d)                                 Non-Solicitation.  During the
Non-Competition Period, neither the Executive nor any Person with the
Executive’s assistance nor any Person in which the Executive directly or
indirectly has an interest of any kind (without limitation) will, directly or
indirectly (A) solicit or take any action to induce any employee to quit or
terminate their employment with the Company, the Parent or their affiliates or
(B) employ as an employee, independent contractor, consultant, or in any other
position any person who was an employee of the Company, the Parent or their
affiliates at anytime during the six (6) month period prior to the date of such
hire, unless otherwise agreed to in writing by the Company.

 

(e)                                  Confidentiality.

 

(i)                                     Confidential Information For purposes of
this Agreement, “Confidential Information” means any information (whether in
written, oral, graphic, schematic, demonstration, or electronic format, whether
or not specifically marked or identified as confidential, and whether obtained
by the Executive before or after the effective date of this Agreement), not
otherwise publicly disclosed by the Company or the Parent, regarding (without
limitation) the Company, the Parent, their respective Businesses, customers,
suppliers, business partners, prospects, contacts, contractual arrangements,
discussions, negotiations, evaluations, labor negotiations, bids, proposals,
aircraft programs, costs, pricing, financial condition or results, plans,
strategies, governmental relations, projections, analyses, methods, processes,
models, tooling, know-how, trade secrets, discoveries, research, developments,
inventions, engineering, technology, proprietary information, intellectual
property, designs, computer software, intelligence, legal or regulatory
compliance, accounting decisions, opportunities, challenges, and any other
information of a confidential or proprietary nature.  Notwithstanding the
foregoing, Confidential Information will not include any information that
(A) the Executive is required to disclose by the order of a court or
administrative agency, subpoena, or other legal or administrative demand, so
long as (1) the Executive gives the Company written notice and an opportunity to
contest or seek confidential treatment of such disclosure; and (2) the Executive
fully cooperates at the Company’s expense with any such contest or confidential
treatment request; (B) has been otherwise publicly disclosed or made publicly
available by the Company or the Parent; or (C) was obtained by the Executive in
good faith after the Consulting Term ended from a source that was under no
obligation of confidentiality to the Company, the Parent or any customer or
supplier or (D) is otherwise generally known to the public other than as the
result of a breach by the Executive of the terms of this Agreement.

 

(ii)                                  Non-Use and Non-Disclosure Without the
Company’s express written consent, the Executive will not at any time (whether
before or during the Consulting Term or after termination of his engagement for
any reason) use for any purpose (other than for the Company’s or the Parent’s
exclusive benefit) or disclose to any Person (except at the Company direction)
any Confidential Information.

 

7

--------------------------------------------------------------------------------


 

(f)                                   Effect of Breach.  The Executive agrees
that a breach of this Paragraph 7 cannot adequately be compensated by money
damages and, therefore, the Company or the Parent will be entitled, in addition
to any other right or remedy available to it (including, but not limited, to an
action for damages, accounting, or disgorgement of profit), to an injunction
restraining such breach or a threatened breach and to specific performance of
such provisions, and the Executive consents to the issuance of such injunction
and the ordering of specific performance without the requirement for the Company
or the Parent to post a bond or other security or to prove lack of an adequate
remedy at law.

 

(g)                                  Other Rights Preserved.  Nothing in this
Paragraph 7 eliminates or diminishes rights the Company or the Parent may have
with respect to the subject matter hereof under other agreements, its governing
documents or statutes, or provisions of law (including but not limited to common
law and the Uniform Trade Secrets Act), equity, or otherwise.  Without limiting
the foregoing, this Paragraph 7 does not limit any rights the Company or the
Parent may have under any of its policies or any agreements with the Executive
regarding Confidential Information.  The foregoing notwithstanding, the Company
and the Executive acknowledge and agree that the terms of this Paragraph 7
supercede the provisions of Paragraphs 8, 9 and 10 of the Employment Agreement
in their entirety.

 

8.                                      Severability.  If any provision of this
Agreement shall be found by a court of competent jurisdiction to be invalid or
unenforceable, in whole or in part, then such provision shall be construed
and/or modified or restricted to the extent and in the manner necessary to
render the same valid and enforceable, or shall be deemed excised from this
Agreement, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision had been
originally incorporated herein as so modified or restricted, or as if such
provision had not been originally incorporated herein, as the case may be.  The
parties further agree to seek a lawful substitute for any provision found to be
unlawful; provided, that, if the parties are unable to agree upon a lawful
substitute, the parties desire and request that a court or other authority
called upon to decide the enforceability of this Agreement modify the Agreement
so that, once modified, the Agreement will be enforceable to the maximum extent
permitted by the law in existence at the time of the requested enforcement.

 

9.                                      Waiver.  A waiver by either party of a
breach of any provision of this Agreement by the other party shall not operate
or be construed as a waiver or estoppel of any subsequent breach by such
breaching party.  No waiver shall be valid unless in writing and signed by an
authorized officer of the Company or the Executive, as applicable.

 

10.                               Miscellaneous Provisions.

 

(a)                                 Non-Disclosure.  Other than as mandated by
law, the Executive agrees that he will keep the terms and amounts set forth in
this Agreement completely confidential and will not disclose any information
concerning this Agreement’s terms and amounts to any person other than his
attorney, accountant, tax advisor, or immediate family until such time as the
terms of the Agreement are publicly filed by the Parent on Form 8-K pursuant to
the Parent’s filing obligations under the Securities Exchange Act of 1934 (the
“8-K Filing”).  Should the Executive disclose information about this Agreement
to his immediate family, his attorney and/or tax and financial advisors prior to
the 8-K Filing, he shall advise such persons that they must maintain

 

8

--------------------------------------------------------------------------------


 

the strict confidentiality of such information and must not disclose it unless
otherwise required by law.

 

(b)                                 Representation.  The Executive represents
and certifies that he has carefully read and fully understands all of the
provisions and effects of this Agreement, has knowingly and voluntarily entered
into this Agreement freely and without coercion, and acknowledges that on
April 23, 2013, the Company advised him to consult with an attorney prior to
executing this Agreement and further advised him that he had twenty-one (21)
days within which to review and consider this Agreement and that, if he signs
this Agreement in less time, he has done so voluntarily in order to obtain
sooner the benefits under this Agreement.  The Executive is voluntarily entering
into this Agreement and neither the Company nor its employees, officers,
directors, representatives, attorneys or other agents made any representations
concerning the terms or effects of this Agreement other than those contained in
the Agreement itself and the Executive is not relying on any statement or
representation by the Company or any other Released Parties in executing this
Agreement.  The Executive is relying on his own judgment and that of his
attorney to the extent so retained.  The Executive also specifically affirms
that this Agreement clearly expresses his intent to waive fraudulent inducement
claims, and that he disclaims any reliance on representations about any of the
specific matters in dispute.

 

(c)                                  Revocation.  The Executive acknowledges
that he has seven (7) days from the date this Agreement is executed in which to
revoke his acceptance of the ADEA portion of this Agreement, and such portion of
this Agreement will not be effective or enforceable until such seven (7) day
period has expired.  To be effective, any such revocation must be in writing and
delivered to the Company’s principal place of business on or before the seventh
day after signing and must expressly state the Executive’s intention to revoke
the ADEA portion of this Agreement.  If the Executive revokes his acceptance of
the ADEA portion of the Agreement, the remainder of the Agreement shall remain
in full force and effect as to all of its terms except for the release of claims
under the ADEA (and the consideration attributable thereto), and the Company
will have three (3) business days to rescind the entire Agreement by so
notifying the Executive.

 

(d)                                 Return of Property.  By signing this
Agreement, the Executive affirms that he shall have returned to the Company all
of the Company’s and the Parent’s and their respective subsidiaries property
that was in the Executive’s possession, custody or control by the Retirement
Date, including, without limitation, (a) all keys, access cards, credit cards,
computer hardware, computer software, data, materials, documents, records,
policies, client and customer information, marketing information, design
information, specifications and plans, data base information and lists, and any
other property or information of the Company, the Parent and their subsidiaries
(whether those materials are in paper or computer-stored form), and (b) all
documents and other property containing, summarizing, or describing any
Confidential Information, including all originals and copies, except for
property which the Company may otherwise agree in writing that the Executive may
retain in order to perform the consulting services hereunder or in connection
with his service as a Board member or otherwise.  Any property of the Company or
the Parent which the Executive is permitted to retain in connection with the
consulting services or his Board service shall be returned when such services
terminate.  The Executive affirms that he will not retain any such property or
information in any form

 

9

--------------------------------------------------------------------------------


 

(except as permitted in accordance with the preceding provisions of this
Paragraph 10(d)), and will not give copies of such property or information or
disclose their contents to any other person.

 

11.                               Complete Agreement.  This Agreement sets forth
the entire agreement between the parties, and fully supersedes any and all prior
agreements or understandings, whether oral or written, between the parties
pertaining to actual or potential claims arising from the Executive’s employment
with the Company and the Parent or the termination of the Executive’s employment
with the Company and the Parent, including, but not limited to, the Employment
Agreement.  The Executive expressly warrants and represents that no promise or
agreement which is not herein expressed has been made to him in executing this
Agreement.

 

12.                               No Pending or Future Lawsuits.  The Executive
represents that he has no lawsuits, claims or actions pending in his name, or on
behalf of any other person or entity, against the Company or any of the Released
Parties.  The Executive also represents that he does not intend to bring any
claims on his own behalf or on behalf of any other person or entity against the
Company or any of the Released Parties.

 

13.                               No Admission of Liability.  The Executive
understands and acknowledges that this Agreement constitutes a compromise and
settlement of any and all actual or known disputed claims by the Executive.  No
action taken by the Company hereto, either previously or in connection with this
Agreement, shall be deemed or construed to be (a) an admission of the truth or
falsity of any actual or known claims or (b) an acknowledgment or admission by
the Company of any fault or liability whatsoever to the Executive or any third
party.

 

14.                               [Intentionally Omitted.]

 

15.                               Future Cooperation.  In connection with any
and all claims, disputes, negotiations, investigations, lawsuits or
administrative proceedings involving the Company, the Executive agrees to make
himself available, upon reasonable notice from the Company and without the
necessity of subpoena, to provide information or documents, provide declarations
or statements to the Company, meet with attorneys or other representatives of
the Company, prepare for and give depositions or testimony, and/or otherwise
cooperate in the investigation, defense or prosecution of any or all such
matters.

 

16.                               Amendment.  This Agreement may not be altered,
amended, or modified except in writing signed by both the Executive and the
Company.

 

17.                               Joint Participation.  The parties hereto
participated jointly in the negotiation and preparation of this Agreement, and
each party has had the opportunity to obtain the advice of legal counsel and to
review and comment upon the Agreement.  Accordingly, it is agreed that no
rule of construction shall apply against any party or in favor of any party. 
This Agreement shall be construed as if the parties jointly prepared this
Agreement, and any uncertainty or ambiguity shall not be interpreted against one
party and in favor of the other.

 

10

--------------------------------------------------------------------------------


 

18.                               Mediation and Arbitration.

 

(a)                                 Mediation.  The Executive and the Company
agree to submit, prior to arbitration, all unsettled claims, disputes,
controversies, and other matters in question between them arising out of or
relating to this Agreement (including but not limited to any claim that the
Agreement or any of its provisions is invalid, illegal, or otherwise voidable or
void) (“Disputes”) to mediation in Wichita, Kansas.  The foregoing
notwithstanding, the terms of this Paragraph 18 shall not apply with respect to
(i) any Disputes under Paragraph 7 of this Agreement which Disputes shall
continue to be subject to the terms of Paragraphs 7 and 19 of this Agreement
(including, without limitation, the right to seek injunctive relief under
Paragraph 7(f) thereof) and (ii) any Disputes under Paragraphs 6, 10(a) or 15 of
this Agreement, which Disputes shall continue to be subject to the terms of
Paragraph 19 of this Agreement.  The mediation shall be private, confidential,
voluntary, and nonbinding.  Any party may withdraw from the mediation at any
time before signing a settlement agreement upon written notice to each other
party and to the mediator.  The mediator shall be neutral and impartial.  The
mediator shall be disqualified as a witness, consultant, expert, or counsel for
either party with respect to the matters in Dispute and any related matters. 
The Company and the Executive shall pay their respective attorneys’ fees and
other costs associated with the mediation, and the Company and the Executive
shall equally bear the costs and fees of the mediator.  If a Dispute cannot be
resolved through mediation within ninety (90) days of being submitted to
mediation, the parties agree to submit the Dispute to arbitration.

 

(b)                                 Arbitration.  Subject to Paragraph 18(a),
all Disputes will be submitted for binding arbitration pursuant to the rules of
the Kansas Uniform Arbitration Act on demand of either party.  Such arbitration
proceeding will be conducted in Wichita, Kansas and, except as otherwise
provided in this Agreement, will be heard by one (1) arbitrator in accordance
with the rules of the Kansas Uniform Arbitration Act then in effect.  The
arbitrator will have the right to award or include in his award any relief which
he deems proper under the circumstances, including, without limitation, money
damages (with interest on unpaid amounts from the date due), specific
performance, injunctive relief, and reasonable attorneys’ fees and costs,
provided that the arbitrator will not have the right to amend or modify the
terms of this Agreement.  The award and decision of the arbitrator will be
conclusive and binding upon all parties hereto, and judgment upon the award may
be entered in any court of competent jurisdiction.  Except as specified above,
the Company and the Executive shall pay their respective attorneys’ fees and
other costs associated with the arbitration, and the Company and the Executive
shall equally bear the costs and fees of the arbitrator.

 

(c)                                  Confidentiality.  The Executive and Company
agree that they will not disclose, or permit those acting on their behalf to
disclose, any aspect of the proceedings under Paragraph 18(a) and Paragraph
18(b), including but not limited to the resolution or the existence or amount of
any award, to any person, firm, organization, or entity of any character or
nature, unless divulged (i) to an agency of the federal or state government,
(ii) pursuant to a court order, (iii) pursuant to a requirement of law,
(iv) pursuant to prior written consent of the Company or the Executive, or
(v) pursuant to a legal proceeding to enforce a settlement agreement or
arbitration award.  This provision is not intended to prohibit nor does it
prohibit the Executive’s or Company’s disclosures of the terms of any settlement
or arbitration award to their attorney(s),

 

11

--------------------------------------------------------------------------------


 

accountant(s), financial advisor(s), or family members, provided that such
persons comply with the provisions of this paragraph.

 

(d)                                 Injunctions.  Notwithstanding anything to
the contrary contained in this Paragraph 18, the Company and the Executive shall
have the right to seek temporary restraining orders and temporary or preliminary
injunctive relief from a court of competent jurisdiction; provided, however,
that Company and the Executive must contemporaneously submit the Disputes
(except for Disputes arising under Paragraphs 6, 7, 10(a) or 15 of this
Agreement) for non-binding mediation under Paragraph 18(a) and then for
arbitration under Paragraph 18(b) on the merits as provided herein if such
Disputes cannot be resolved through mediation.

 

19.                               Applicable Law.  This Release shall be
governed by, and construed in accordance with, the laws of the State of Kansas,
and any court action commenced to enforce this Agreement shall have as its sole
and exclusive venue the County of Wichita, Kansas.  In addition, the Executive
and the Company waive any right he or it may otherwise have to a trial by jury
in any action to enforce the terms of this Release.

 

20.                               Execution of Agreement.  This Agreement may be
executed in counterparts, each of which shall be considered an original, but
which when taken together, shall constitute one Agreement.  This Agreement, to
the extent signed and delivered by means of a facsimile machine or by PDF file
(portable document format file), shall be treated in all manner and respects as
an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the originally signed version delivered in
person.  At the request of any party hereto, each other party shall re-execute
original forms hereof and deliver them to all other parties.

 

PLEASE READ THIS AGREEMENT AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE
SIGNING IT.  THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS, INCLUDING THOSE UNDER THE FEDERAL AGE DISCRIMINATION IN EMPLOYMENT ACT,
AND OTHER FEDERAL, STATE AND LOCAL LAWS PROHIBITING DISCRIMINATION IN
EMPLOYMENT.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive, the Company and the Parent have voluntarily
signed this Retirement and Consulting Agreement and General Release consisting
of thirteen (13) pages (excluding the Exhibit hereto) effective as of the first
date set forth above.

 

SPIRIT AEROSYSTEMS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Samantha Marnick

 

 

Its:

 Chief Administration Officer

 

/s/ Jeffrey L. Turner

 

 

 

JEFFREY L. TURNER

 

 

 

 

SPIRIT AEROSYSTEMS HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Samantha Marnick

 

 

Its:

Chief Administration Officer

 

 

 

The Executive, the Company and the Parent reaffirm the terms and conditions of
this Agreement effective this 30th day of June, 2013.

 

 

 

SPIRIT AEROSYSTEMS, INC.

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

JEFFREY L. TURNER

 

 

 

 

SPIRIT AEROSYSTEMS HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

UNVESTED LTIP AWARDS

 

Year of Award

 

Unvested Shares as of April 6, 2013

 

2008

 

10,659

 

2009

 

60,996

 

2010

 

73,184

 

2011

 

106,113

 

2012

 

124,546

 

TOTAL

 

375,498

 

 

In addition to the awards listed above, and for the avoidance of doubt, the LTIP
award for 2013 as described in Paragraph 2(c)(i) of this Agreement, with a value
of $1,540,000 of restricted stock, shall be subject to the continued vesting
described in Paragraph 2(c)(ii) of this Agreement.

 

--------------------------------------------------------------------------------